Citation Nr: 1416428	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for borderline diabetes, to include as secondary to herbicide exposure.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  There is no competent evidence of record showing that the Veteran currently suffers from type II diabetes mellitus.

2.  The Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas.



CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).

2.  The criteria for a disability rating of 70 percent for PTSD have been met for the period on appeal.  38 U.S.C.A. §§ 1155, 5107(b), 5110(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Pursuant to this duty, the RO provided the required notice to the Veteran in an August 2009 letter.  The Board notes that complete notice concerning the claim for an increased rating for PTSD was not provided before a May 2009 rating decision was issued concerning that claim, but pertinent notice was provided shortly thereafter, before the RO readjudicated the issue in a December 2009 rating decision.  The Board finds that the Veteran has been provided all information need to prove his claim and was afforded a meaningful opportunity to participate in the adjudication of the claim on appeal; thus, any error in notice is not prejudicial.

As to VA's duty to assist, the Board notes that VA has associated with the claims folder the Veteran's service treatment records (STRs) and VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA also provided examinations and obtained medical opinions in November 2009, March 2011, April 2011, and May 2011.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

As previously acknowledged, the Veteran was afforded a hearing before a VLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Service Connection for Borderline Diabetes

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as diabetes mellitus.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  A claimant may benefit from a presumption of service connection for diabetes if manifested to a degree of 10 percent within the first year after service discharge.  38 C.F.R. §§ 3.307, 3.309.  Service connection for type II diabetes also is presumed for those exposed to herbicides used in Vietnam.  Since this Veteran served in Vietnam, he is presumed exposed to those herbicides.  38 C.F.R. §§ 3.307, 3.309.  

Here, the Veteran contends that service connection is warranted for borderline diabetes due to exposure to herbicides in Vietnam.  Notwithstanding the application of certain presumptive provisions, the Board finds that the evidence fails to show that the Veteran has ever been diagnosed with a diabetes mellitus disability for which service connection may be granted.

The Veteran's STRs are negative for any complaints, symptoms, or diagnoses of diabetes.  With regard to postservice treatment records, they are also negative for any diagnoses of diabetes.  VA treatment records dated August 2008 note that the Veteran did not have a history of diabetes mellitus at that time.  Additional VA treatment records, including records dated September 2011 through the present, indicate as part of the Veteran's past medical history that he has "impaired fasting glucose," but the evidence of record does not show that the Veteran has been diagnosed with diabetes mellitus.  Findings of "impaired fasting glucose" do not represent a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Similarly, documentation of elevated blood sugar in the record is merely a laboratory finding and is not a disability capable of service connection.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).

Notably, VA provided an examination to assess a possible diabetes disability in March 2011 and obtained an opinion concerning the results of a glucose fasting test in May 2011.  The examiner reported that the Veteran does not have diabetes, as he does not meet the criteria for diabetes based on his glucose levels, hemoglobin A1C levels, and a glucose tolerance test.

The Board acknowledges the Veteran's contention that he currently has diabetes, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the diagnosis of diabetes, as such a determination cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As a result, the Board finds that there is no competent evidence of record that shows that the Veteran has diabetes.

Thus, in the absence of a finding that the Veteran has had a valid diagnosis of diabetes during the pendency of this claim, service connection cannot be granted on either a direct basis or under the presumptive provisions of sections 3.307 and 3.309, to include as a result of herbicide exposure.

For the foregoing reasons, the Board finds that the preponderance of evidence is against a finding of service connection for diabetes mellitus and the appeal is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there can be no claim in the absence of a proof of present disability).  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent borderline diabetes is a diagnosis/disability, since it was not shown in service or for decades after service, and no competent evidence links it to disease or injury in service, service connection for it is not warranted.  

III.  Increased Rating for PTSD

By way of background, the RO granted service connection for PTSD and assigned a 30 percent rating, effective February 2003, in an August 2003 rating decision.  The Veteran did not express disagreement with this initial disability evaluation nor was any new and material evidence physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.156(b), 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the August 2003 rating decision became final.  The Veteran filed a claim for an increased rating in February 2009 and the RO continued the Veteran's evaluation in rating decisions issued in May and December of 2009.

In reviewing the evidence, should the Board determine that an increase in the Veteran's disability occurred within one year of the date that the Veteran's February 2009 claim was received by VA, the effective date of any such increase shall be the earliest date as of which such increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2013).

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

According to the applicable criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasion decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 31 and 40 is assigned when there are symptoms of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school); a score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).
	
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

Here, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD has approximated the schedular criteria for a rating of 70 percent during the entire period on appeal.

In June 2009, the Veteran voluntarily admitted himself into a VA hospital due to worsening PTSD symptoms.  Corresponding VA treatment records note diagnoses of PTSD and depression not otherwise specified and document the Veteran's report of hypervigilance, hyperstartle, and irritability.  He reported having intrusive thoughts about Vietnam, difficulties in his family life, nightmares, and sleep disturbances.  He also stated that he displays impulsive violent behavior when awoken from sleep.  For example, he reported that he flipped his nine year old daughter when she tried to awaken him from sleep and has been physically violent toward his wife.  He reported that he has no interest in pleasurable activities, has a poor appetite, desires to be alone, and avoids calls from his brothers.  He denied suicidal and homicidal ideation, previous suicide attempts, and symptoms of psychosis.  The documenting clinician noted that the Veteran was cooperative, had good eye contact, exhibited normal motor activity and speech, and presented with depressed mood and constricted affect.  His thought processes were coherent and he was alert and oriented, but had significantly impaired insight and judgment.

A subsequent VA mental health note dated October 2009 is consistent with the June 2009 clinician's assessment.  The October 2009 notes indicate that the Veteran was cooperative, presented with appropriate appearance and depressed mood, and did not report having visual or auditory hallucinations.  The clinician also noted that the quantity and quality of his speech were normal.

The VA examiner who examined the Veteran in November 2009 diagnosed him with chronic, moderately severe PTSD that has resulted in moderate to severe impairment in social functioning and occupational functioning.  During the November 2009 examination, the Veteran reported having difficulty maintaining sleep.  He also stated that he is unable to rest at night because he gets up constantly to check the doors of his home, has nightmares about his service in Vietnam three to four times per week from which he awakens in an anxious state, and does not sleep with his wife due to his sleep disturbances, which included yelling and moving around.  He denied flashback symptoms, but reported again that he has intrusive thoughts.  The examiner noted that the Veteran does not like to be around people and that he feels nervous, unsafe, and hypervigilant in crowds.  He does not go to restaurants, sits in the back when he attends church, and only goes to stores late at night or early in the morning when no one else is around.  The Veteran reported intermittent startle to noise, difficulty controlling his anger, anxiety, and dysphoria, but did not report symptoms of depression or suicidal or homicidal intent.

The November 2009 examiner noted that the Veteran is able to routinely and independently take care of his activities of daily living.  During the examination, he was alert and oriented to personal information and place, displayed normal temporal orientation, displayed adequate insight, and had blunted affect.  He had adequate attention and did not demonstrate impaired speech, grandiosity, irritability, or restlessness.  His immediate and recent memories were within normal limits, he was logical and goal-directed, and there was no evidence of disorder in thought process or content.

During this examination, the Veteran reported that, in April 2009, he was terminated from his job as a manager for a manufacturing company because he was having frequent conflicts with his supervisor and yelled at the people who reported to him.  He also reported that his work performance decreased and he became forgetful on the job.

The report of an April 2011 VA examination also notes that the Veteran presented with PTSD with moderate to severe impairment in social and occupational functioning.  During this examination, the Veteran reported that he experienced some mild remission of his symptoms due to treatment.  He continued to report that he does not sleep with his wife because he tends to fight and kick in his sleep, has problems with anger and irritability, has a history of being violent toward his wife, is hypervigilant, has an exaggerated startle response, has difficulty with loud noises, and has difficulty in crowds.  He has intrusive thoughts daily, flashbacks once or twice per week, and weekly panic attacks as well as difficulty with depressed mood.  He reported that he engages in avoidance behavior and that he does not have close friends outside his family.  While the Veteran denied having suicidal or homicidal ideation, plan, or intent at that time, he reported that he has had suicidal thoughts in the past.  At the time of this evaluation, the Veteran was alert and oriented, had linear thought process, had mildly blunted affect, exhibited normal speech, and demonstrated that his attention and memory were within normal limits.  The Board also notes that the Veteran denied having auditory or visual hallucinations, but reported that he hears noises on occasion.

The April 2011 examiner noted that the Veteran was fired in April 2009 after getting into a physical altercation with his boss and was previously disciplined for his anger and attitude problems at work.  Also concerning the Veteran's ability to function in a work setting, the transcript of the April 2012 hearing includes the Veteran's report that he believes his former coworkers complained about his hostile attitude at work.

During his hearing, he reported that he has impaired impulse control, as he has demonstrated unprovoked irritability and has acted out in periods of violence with his wife and daughter.  He described being startled by their presence after thinking about thoughts of the war or being awoken from sleep.  He reported having problems with short-term memory loss, trouble remembering the names of close relatives, and infrequent hallucinations.  Again, he reported that he does not socialize, does not attend family functions, and has suicidal thoughts twice per week, which is supported by numerous VA treatment records that note suicidal ideation without intent.  October 2013 VA treatment records also document the Veteran's report of passive suicidal ideation without intent or plan.

Based on the evidence of record described above, the Board finds that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of attempted violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  The Board finds that a higher rating is not warranted because the evidence does not show that the Veteran has demonstrated total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

In particular, the Board finds that the Veteran's difficulties at work and his demonstrated deficiencies in a work environment indicate that he has difficulty in adapting to stressful circumstances and has been unable to establish and maintain work relationships.  The Board also finds that the Veteran's June 2009 report that he avoids calls from his brothers, his wife's July 2009 statement concerning the Veteran's lack of interaction with his family, and the Veteran's April 2011 report that he does not have close friends outside his family all indicate that he is unable to maintain effective relationships with his family as well.  The Board notes, however, that a higher rating is not warranted because the evidence does not show that he has demonstrated total impairment with regard to these factors in that he still attempts to attend family functions and be present in social spaces such as church and restaurants.

The Board finds that the Veteran has demonstrated impaired impulse control.  In addition to his reports of unprovoked irritability and violence concerning his family, August 2013 VA treatment records document his report that he was startled by a woman who approached him from behind at McDonald's, which prompted him to turn around and grab her.

The Board finds that the Veteran's recorded GAF scores also support a finding that the Veteran's PTSD symptoms approximate a rating of 70 percent.  Treatment records from June 2009, September 2009, December 2010, March 2011, August 2013, and September 2013 indicate that the Veteran had GAF scores of 35, 50, 51, 50, 60, and 45, respectively.  These GAF scores, which have been consistent over a significant period of time, indicate that the Veteran's symptoms have ranged from moderate difficulty in functioning to major impairment in several areas, and thus, the Board finds that these scores support a finding that the Veteran's symptoms approximate a 70 percent rating, as there is evidence of occupational and social impairment with deficiencies in most areas.  Notably, the Veteran has not been assigned GAF scores in the ranges that correspond to the following symptoms: some or persistent danger of hurting self or others, occasional or persistent failure to maintain minimal personal hygiene, gross impairment in communication, or serious suicidal act with clear expectation of death-symptoms that are associated with a 100 percent evaluation in the rating criteria.

Also, while the Veteran reported during his April 2012 hearing that he has had trouble remembering the names of family members, the Board finds that the totality of the evidence demonstrates that his disability picture approximates a rating of 70 percent because the disability picture that is presented by the entire record is more probative with regard to assessing the severity of the Veteran's disability than one symptom that is included in a nonexhaustive list of symptoms which may or may not be indicative of total impairment.  See Jandreau, 492 F.3d at 1376 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Accordingly, the Board concludes that a 70 percent rating for PTSD with depression, but no more, is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability because he has demonstrated moderate to severe impairment in social and occupational functioning due to his PTSD, which has been productive of intrusive thoughts, flashbacks, panic attacks, nightmares, sleep disturbances, hypervigilance, exaggerated startle, irritability, impaired impulse control, avoidance behavior, suicidal ideation, depressed mood, constricted affect, impaired judgment, anger, anxiety, dysphoria, and memory loss-manifestations that are all contemplated by the rating criteria.  The criteria are, therefore, adequate to evaluate the Veteran's PTSD and referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for borderline diabetes, to include as secondary to herbicide exposure, is denied.

A rating of 70 percent for PTSD is granted for the period on appeal.


REMAND

The Veteran reported in his February 2009 claim for an increased rating for PTSD that his work was suffering due to his PTSD.  As previously acknowledged, subsequent VA treatment records examination reports document the Veteran's reports that he separated from his job in April 2009 due to symptoms associated with his service-connected PTSD.  The Board finds that these reports raise the issue of the Veteran's entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Thus, VA must obtain an opinion concerning whether the Veteran's PTSD prevents him from securing or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support of his claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  Associate this notification with the claims folder. 

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions of the impact that his PTSD has had on his ability to work. 

3.  After completion of the above development, schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, in order to determine entitlement to a TDIU.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected PTSD disability has rendered him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience.

The claims folder, and any newly associated evidence, must be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

4.  After undertaking any additional development as may be indicated upon review of the additional evidence, adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


